EXECUTION COPY

 

Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of March 14, 2006,
between Cheetah Oil & Gas Ltd., a Nevada corporation, with headquarters located
at 809 Manning Road NE, Calgary, Alberta, T2E 7M9, Canada (the “Company”), and
Macquarie Holdings (USA) Inc. (the “Buyer”).

WHEREAS:

A.           The Company and the Buyer are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

B.           The Company has authorized a new series of senior secured
convertible notes of the Company, which notes shall be convertible into the
Company’s common stock, $0.001 par value per share (the “Common Stock”) or
securities convertible into, or exercisable or exchangeable for, Common Stock
(“Equity-Securities”), in accordance with the terms of such notes.

C.           The Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, (i) that aggregate principal
amount of convertible notes (in two separate tranches), in substantially the
form attached hereto as Exhibit A (as amended or modified from time to time,
collectively, the “Notes”) (which aggregate amount shall be up to US$10,000,000)
(as converted, collectively, the “Conversion Shares”) and (ii) warrants to be
issued in substantially the form attached hereto as Exhibit B (the “Warrants”),
to acquire up to 3,000,000 (as adjusted for stock splits, stock dividends,
recapitalizations and the like) shares of Common Stock (as exercised,
collectively, the “Warrant Shares”).

D.           Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit C (as amended or
modified from time to time in accordance with its terms, the “Registration
Rights Agreement”), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Conversion Shares (including shares of
Common Stock issuable upon conversion, exercise or exchange of Equity
Securities) and the Warrant Shares under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.

E.           The Notes, the Conversion Shares (including shares of Common Stock
issuable upon conversion, exercise or exchange of Equity Securities), the
Warrants and the Warrant Shares collectively are referred to herein as the
“Securities”.

F.            On the initial funding date, the Notes will be (i) secured by a
perfected security interest in all of the assets of the Company, in all of the
assets of

 


--------------------------------------------------------------------------------



 

Cheetah Oil & Gas Ltd., a company formed under the laws of British Columbia,
Canada (“Cheetah BC”) (other than assets of Cheetah BC located in Papua New
Guinea (“PNG”) which require prior governmental approvals in order to grant a
perfected security interest in such assets) and all of the assets of Scotia
Petroleum Inc. Limited, a company formed under the laws of British Columbia
(“Scotia BC”) (other than assets of Scotia BC located in PNG which require prior
governmental approvals in order to grant a perfected security interest in such
assets) as evidenced by the Pledge and Security Agreement from the Company,
Cheetah BC and Scotia BC in favor of the Buyer, in the form attached hereto as
Exhibit D (as amended or modified from time to time, the “Pledge and Security
Agreement”) and (ii) guaranteed by the Guarantee of Cheetah BC and Scotia BC as
evidenced by the Guarantee of Cheetah BC and Scotia BC, in the form attached
hereto as Exhibit E (as amended or modified from time to time, the “Guarantee”).

G.           As soon as practicable after the initial funding date, but in any
event no later than forty-five (45) days thereafter, the Notes will be secured
by a perfected security interest in all assets of the Company and in all assets
of each of the Company’s Subsidiaries (including all assets of any of the
Company’s Subsidiaries located in PNG), as evidenced by (A) an amendment to the
Pledge and Security Agreement from each of Cheetah BC and Scotia BC in favor of
Buyer (amended to include each of Cheetah PNG and Scotia PNG as a party), (B)
the Deed of Charge from each of Cheetah Oil & Gas PNG Limited, a company
incorporated in Papua New Guinea (“Cheetah PNG”) and Scotia Petroleum Inc.
Limited, a company incorporated in Papua New Guinea (“Scotia PNG”), in favor of
Buyer, in the form attached hereto as Exhibit F (as amended or modified from
time to time, the “Deed of Charge”), (C) the Mortgage of Tenements from each of
Cheetah PNG and Scotia PNG, in favor of Buyer, in the form attached hereto as
Exhibit G (as amended or modified from time to time, the “Mortgage of
Tenements”) and (D) the Share Mortgages from Cheetah BC and Cheetah PNG, each in
the form attached hereto as Exhibit H (as amended or modified from time to time,
the “PNG Share Mortgages”), which security interests shall be senior to all
other security interests therein, and guaranteed by the Guarantee of each of the
Company’s Subsidiaries, including guarantees by Cheetah PNG and Scotia PNG (each
such Guarantee, together with each Pledge and Security Agreement, Deed of
Charge, Mortgage of Tenements and PNG Share Mortgages, as each may amended or
modified from time to time, collectively, the “Security Documents”).

H.           All of the net proceeds of the purchase of the Notes shall be used
by the Company and its Subsidiaries in accordance with the terms of this
Agreement.

NOW, THEREFORE, the Company and the Buyer hereby agree as follows:

 

1.

PURCHASE AND SALE OF NOTES AND WARRANTS.

 

(a)

Purchase of Notes and Warrants on Tranche A Closing.

 

(i)

Subject to the satisfaction (or waiver) of the conditions set forth in Sections
6(a) and 7(a) below, the Company shall issue and sell to the Buyer, and the
Buyer agrees to

 


--------------------------------------------------------------------------------



 

purchase from the Company on the Tranche A Closing Date (as defined below), (A)
one or more Notes with an aggregate principal amount of Five Million Dollars
(US$5,000,000), (B) one or more Warrants to acquire One Million Five Hundred
Thousand (1,500,000) Warrant Shares exercisable at any time on or after June 1,
2006 (the “A Warrants”) and (C) one or more Warrants to acquire One Million Five
Hundred Thousand (1,500,000) Warrant Shares exercisable at any time on or after
the Tranche B Commitment Date (the “B Warrants” and collectively with the A
Warrants, the “Warrants”) (the “Tranche A Closing”).

 

(ii)

Tranche A Closing. The date and time of the Tranche A Closing (the “Tranche A
Closing Date”) shall be 10:00 a.m., Houston time, on the date three (3) Business
Days (or such later date as is mutually agreed to by the Company and the Buyer)
after the date that Buyer and Company agree as to the satisfaction (or waiver)
of the conditions to the Tranche A Closing set forth in Sections 6(a) and 7(a)
below. The Tranche A Closing shall be at the offices of Pillsbury Winthrop Shaw
Pittman LLP, 909 Fannin Street, Houston, Texas 77010 (or at such other location
as the Parties agree). The Company shall provide written notification to the
Buyer of the satisfaction of the conditions to the Tranche A Closing set forth
in Sections 6(a) and 7 and request a closing date no sooner than three (3)
Business Days after the date of such notice. Upon receipt of such written
notification, Buyer will notify Company within two (2) Business Days whether it
agrees that all of the conditions to the Tranche A Closing set forth in Sections
6(a) and 7(a) have been satisfied.

 

(iii)

Purchase Price. The aggregate purchase price for the Notes to be purchased by
the Buyer at the Tranche A Closing and the Warrants (the “Tranche A Purchase
Price”) shall be Five Million Dollars (US$5,000,000).

 

(b)

Purchase of Notes on Tranche B Closing.

 

(i)

Subject to the satisfaction (or waiver) of the conditions set forth in Sections
6(b) and 7(b) below (the date of the satisfaction or waiver of such conditions
being the “Tranche B Commitment Date”), the Company

 


--------------------------------------------------------------------------------



 

shall issue and sell to the Buyer, and the Buyer agrees to purchase from the
Company on the Tranche B Closing (as defined below) one or more Notes with an
aggregate principal amount of up to Five Million Dollars (US$5,000,000). For
purposes of this Agreement, the “Tranche B Closing” shall be a date no earlier
than three Business Days after the Company provides a written request to the
Buyer in a form reasonably acceptable to the Buyer (the “Tranche B Funding
Request”) requesting a closing of the Tranche B Notes, which the Company may
only request on or after the Tranche B Commitment Date, and on a date on which
each of the conditions set forth in Sections 6(b) and 7(b) below remain
satisfied.

 

(ii)

Tranche B Note Closing. The date and time of the Tranche B Closing (the “Tranche
B Closing Date”) shall be 10:00 a.m., Houston time, three days after the Buyer’s
receipt of the Tranche B Funding Request, at the offices of Pillsbury Winthrop
Shaw Pittman LLP, 909 Fannin Street, Houston, Texas 77010.

 

(iii)

Purchase Price. The aggregate purchase price for the Notes to be purchased by
the Buyer in connection with the Tranche B Closing (the “Tranche B Purchase
Price”) shall be the amount requested by the Company up to Five Million Dollars
(US$5,000,000).

 

(c)

Form of Payment.

 

(i)

Tranche A. On the Tranche A Closing Date, (i) the Buyer shall pay the Tranche A
Purchase Price to the Company for the Notes to be issued and sold to the Buyer
at the Tranche A Closing and the Warrants, by wire transfer of immediately
available funds in accordance with the Company’s written wire instructions, and
(ii) the Company shall deliver to the Buyer (A) the Notes (allocated in the
principal amounts as the Buyer shall request) which the Buyer is then purchasing
and (B) the Warrants, in each case duly executed on behalf of the Company and
registered in the name of the Buyer or its designee.

 

(ii)

Tranche B. On the Tranche B Closing Date, (i) the Buyer shall pay the Tranche B
Purchase Price to the Company for the Notes to be issued and sold to the Buyer
at

 


--------------------------------------------------------------------------------



 

the Tranche B Closing, by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions, and (ii) the Company
shall deliver to the Buyer the Notes (allocated in the principal amounts as the
Buyer shall request) which the Buyer is then purchasing, duly executed on behalf
of the Company and registered in the name of the Buyer or its designee.

 

(d)

Payment of Net Taxes.

 

(i)

Any and all payments to or for the benefit of Buyer hereunder or under any other
Transaction Document shall be made free and clear of and without deduction,
setoff or counterclaim of any kind whatsoever and in such amounts as may be
necessary in order that all such payments, after deduction for or on account of
any present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto (excluding income and
franchise taxes, which include taxes imposed on or measured by the net income or
capital of Buyer by any jurisdiction or any political subdivision or taxing
authority thereof or therein solely as a result of a connection between Buyer
and such jurisdiction or political subdivision, other than a connection
resulting solely from executing, delivering or performing its obligations or
receiving a payment under, or enforcing, this Agreement or any Note) (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”), shall be equal to the
amounts otherwise specified to be paid under this Agreement and the other
Transaction Documents. If the Company shall be required by law to withhold or
deduct any Taxes from or in respect of any sum payable hereunder or under any
other Transaction Document to Buyer, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 1(d), Buyer
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Company shall make such deductions and (iii) the
Company shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable law.  The Company agrees to pay
any

 


--------------------------------------------------------------------------------



 

present or future stamp, recording or documentary taxes and any other excise or
property taxes, charges or similar levies (not including income or franchise
taxes) that arise under the laws of the United States of America, the State of
New York, Papua New Guinea, or Canada from any payment made hereunder or under
any other Transaction Document or from the execution or delivery or otherwise
with respect to this Agreement or any other Transaction Document (hereinafter
referred to as “Other Taxes”).

 

(ii)

The Company shall indemnify the Buyer for the full amount of Taxes and Other
Taxes (including any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under Section 1(d) paid by the Buyer, or any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted;
provided that the Company shall not be obligated to indemnify the Buyer for any
penalties, interest or expenses relating to Taxes or Other Taxes arising from
the indemnitee’s gross negligence or willful misconduct. Payments by the Company
pursuant to this indemnification shall be made within 30 days from the date the
Buyer makes written demand therefor, which demand shall be accompanied by a
certificate describing in reasonable detail the basis thereof. The Borrower
agrees to repay the Company any refund received by the Buyer for Taxes or Other
Taxes that were paid by the Company pursuant to this Section 1(d) and to
contest, with the approval and participation of and at the expense of the
Company, any such Taxes or Other Taxes which the Buyer or the Company reasonably
believes not to have been properly assessed.

 

(iii)

Within 30 days after the date of any payment of Taxes by the Company, the
Company shall furnish to the Buyer the original or a certified copy of a receipt
evidencing payment thereof and the Company shall compensate the Buyer for all
reasonable losses and expenses sustained by the Buyer as a result of any failure
by the Company to so furnish such copy of such receipt.

 

(iv)

The obligations of the Company under this Section 1(d) shall survive the
termination of this Agreement.

 

 


--------------------------------------------------------------------------------



 

 

 

2.

REPRESENTATIONS AND WARRANTIES OF THE BUYER.

The Buyer represents and warrants that:

 

(a)

No Sale or Distribution. The Buyer is acquiring the Notes and the Warrants, and
upon conversion of the Notes and exercise of the Warrants, will acquire the
Conversion Shares issuable upon conversion of the Notes and the Warrant Shares
issuable upon exercise of the Warrants, for its own account and not with a view
towards, or for resale in connection with, the sale or distribution thereof,
except pursuant to sales registered or exempted under the 1933 Act; provided,
however, that by making the representations herein, the Buyer does not agree to
hold any of the Securities for any minimum or other specific term and reserves
the right to dispose of the Securities at any time in accordance with or
pursuant to a registration statement or an exemption under the 1933 Act. The
Buyer is acquiring the Securities hereunder in the ordinary course of its
business. The Buyer does not presently have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Securities.

 

(b)

Accredited Investor Status. The Buyer is an “accredited investor” as that term
is defined in Rule 501(a) of Regulation D.

 

(c)

Reliance on Exemptions. The Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.

 

(d)

Information. The Buyer and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities that have been
requested by the Buyer. The Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by the Buyer or its advisors, if
any, or its representatives shall modify, amend or affect the Buyer’s right to
rely on the Company’s representations and warranties contained herein.

 

(e)

No Governmental Review. The Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the

 


--------------------------------------------------------------------------------



 

investment in the Securities nor have such authorities passed upon or endorsed
the merits of the offering of the Securities.

 

(f)

Transfer or Resale. The Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) the Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration under the 1933 Act,
or (C) the Buyer sells, assigns or transfers such Securities pursuant to Rule
144 or Rule 144A promulgated under the 1933 Act, as amended (or a successor rule
thereto) (collectively, “Rule 144”) or to any affiliate of the Buyer; (ii) any
sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person (as defined in Section 3(s)) through whom the sale is made) may
be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder.

 

(g)

Legends. The Buyer understands that the certificates or other instruments
representing the Notes and Warrants and, until such time as the resale of the
Conversion Shares and the Warrant Shares have been registered under the 1933 Act
as contemplated by the Registration Rights Agreement, the stock certificates
representing the Conversion Shares and the Warrant Shares, except as set forth
below, shall bear any legend as required by the “blue sky” laws of any state and
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION

 


--------------------------------------------------------------------------------



 

STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT OR TO AN AFFILIATE OF HOLDER. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped if (i) such Securities are registered for resale under the 1933 Act,
(ii) in connection with a sale, assignment or other transfer, such holder
provides the Company with an opinion of counsel, in a generally acceptable form,
to the effect that such sale, assignment or transfer of the Securities may be
made without registration under the applicable requirements of the 1933 Act, or
(iii) such holder notifies the Company that the Securities are being sold,
assigned or transferred pursuant to Rule 144 or Rule 144A or to an affiliate of
such holder.

 

3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Buyer on each of the date of this
Agreement, the Tranche A Closing Date and the Tranche B Closing Date that:

 

(a)

Organization and Qualification. The Company and each of its Subsidiaries are
entities duly organized and validly existing and in good standing under the laws
of the jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted. Each of the Company and its Subsidiaries are duly qualified as
a foreign entity to do business and are in good standing in every jurisdiction
where the character of the property owned or leased by them or the nature of
their activities makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect. As used in this Agreement “Subsidiaries” means any entity in
which the Company, directly or indirectly, owns 50% or more of the outstanding
capital stock or holds an equity or similar interest representing 50% or more of
the outstanding equity or similar interest of such entity. As used in this
Agreement “Material Adverse Effect” means any material adverse effect on the
business, properties, assets, operations, results of operations, condition
(financial or otherwise) or prospects of the Company and its Subsidiaries, taken
as a whole, or on the transactions contemplated hereby and in the Transaction
Documents (as defined below) or by the agreements and instruments to be entered
into in

 


 

connection herewith or therewith, or on the authority or ability of the Company
or its Subsidiaries to perform their obligations under the Transaction
Documents. The Company has no Subsidiaries except as set forth on Schedule 3(a).
Except with respect to assets with a value of less than $10,000, each of the
Company and the Company’s Subsidiaries owns only those assets as indicated on
Schedule 3(a).

 

(b)

Authorization; Enforcement; Validity.

 

(i)

The Company has the requisite power and authority to enter into and perform its
obligations under this Agreement, the Notes, the Registration Rights Agreement,
the Security Documents, the Irrevocable Transfer Agent Instructions (as defined
in Section 5(b)) and the Warrants (collectively, the “Transaction Documents”)
and to issue the Securities in accordance with the terms hereof and thereof.
Each of the Company’s Subsidiaries has the requisite power and authority to
enter into and perform its obligations under each of the Transaction Documents
to which it is a party.

 

 

(ii)

The execution and delivery of the Transaction Documents required by the terms
hereof to have been executed and delivered by the Company and each of the
Subsidiaries party thereto and the consummation by the Company and such
Subsidiaries of the transactions contemplated hereby and thereby, including,
without limitation, the issuance of the Notes and the Warrants, the reservation
for issuance and the issuance of the Conversion Shares issuable upon conversion
of the Notes, the reservation for issuance and issuance of the Warrant Shares
issuable upon exercise of the Warrants and the granting of a security interest
in the Collateral and Mortgaged Property (as defined in the Security Documents)
have been duly authorized by the Company’s and each Subsidiary’s Board of
Directors and, other than the filings specified in Section 3(e), no further
filing, consent, or authorization is required by the Company, any of its
Subsidiaries, their respective Board of Directors or their respective
stockholders.

 

(iii)

This Agreement and the other Transaction Documents required by the terms hereof
to have been executed and delivered have been duly executed and delivered by the
Company and each of the Company’s

 


--------------------------------------------------------------------------------



 

Subsidiaries, and constitute the legal, valid and binding obligations of the
Company and each such Subsidiary, enforceable against the Company and each such
Subsidiary in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 

(c)

Issuance of Securities. The issuance of the Notes and the Warrants are duly
authorized and are free from all taxes, liens and charges with respect to the
issue thereof. As of the Tranche A Closing Date, a number of shares of Common
Stock shall have been duly authorized and reserved for issuance which equals or
exceeds 150% of the aggregate of the maximum number of shares Common Stock: (i)
issuable upon conversion of the Notes pursuant to Section 3 of the Notes as of
the trading day immediately preceding the Tranche A Closing Date (including all
interest that would have accrued through the Final Maturity Date (as defined in
the Notes) and (ii) issuable upon exercise of the Warrants as of the trading day
immediately preceding the Tranche A Closing Date. Upon issuance or conversion in
accordance with the Notes or exercise in accordance with the Warrants, as the
case may be, the Conversion Shares and the Warrant Shares, respectively, will be
validly issued, fully paid and nonassessable and free from all preemptive or
similar rights, taxes, liens and charges with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.
Assuming the accuracy of each of the representations and warranties set forth in
Section 2 of this Agreement, the offer and issuance by the Company of the Notes
and Warrants is exempt from registration under the 1933 Act.

 

(d)

No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and each of the Subsidiaries party thereto and the
consummation by the Company and each of its Subsidiaries of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Notes and the Warrants, the granting of a security interest in the
Collateral and Mortgaged Property (each as defined in the relevant Security
Documents) and reservation for issuance and issuance of the Conversion Shares
and the Warrant Shares) will not (i) result in a violation of any certificate of
incorporation, certificate of formation, any certificate of designations or
other constituent documents of the Company or any of its Subsidiaries, any
capital stock of the Company or any of its Subsidiaries or bylaws of the Company
or any of its Subsidiaries, (ii) conflict with, or constitute

 


--------------------------------------------------------------------------------



 

a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party (including, without
limitation, the Petroleum Licenses), or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and the rules and regulations of the OTCBB and
any other market on which the Company’s securities are traded as of the time of
making this representation (the “Principal Market”)) applicable to the Company
or any of its Subsidiaries or by which any property or asset of the Company or
any of its Subsidiaries is bound or affected.

 

(e)

Consents. Except such consents required to be obtained after the Tranche A
Closing Date and described in Section 4(u), neither the Company nor any of its
Subsidiaries is required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof, except for the following consents, authorizations, orders, filings and
registrations (none of which is required to be filed or obtained before the
Tranche A Closing): (i) the filing of appropriate UCC financing statements and
other security filings with the appropriate states and authorities pursuant to
the Security Documents, including but not limited to those UCC financing
statements and other filings listed on Schedule 3(e), (ii) the filing with the
SEC of one or more Registration Statements in accordance with the requirements
of the Registration Rights Agreement and (iii) if required, the filing of a
listing application for the Conversion Shares and Warrant Shares with the
Principal Market, which shall be done pursuant to the rules of the Principal
Market. The Company and its Subsidiaries are unaware of any facts or
circumstances that might prevent the Company or any of its Subsidiaries from
obtaining or effecting any of the registration, application or filings pursuant
to the preceding sentence or pursuant to Section 4(u). The Company is not in
violation of the listing requirements of the Principal Market and has no
knowledge of any facts that would reasonably lead to delisting or suspension of
the Common Stock in the foreseeable future.

 

(f)

Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of arm’s
length purchaser with respect to the Transaction Documents and the transactions
contemplated hereby

 


--------------------------------------------------------------------------------



 

and thereby and that an affiliate of the Buyer acted as placement agent with
respect to the Securities. The Company further acknowledges that the Buyer is
not acting as a financial advisor or fiduciary of the Company or any of its
Subsidiaries (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by the Buyer, any of its affiliates, or any of their respective
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the Buyer’s
purchase of the Securities. The Company further represents to the Buyer that the
Company’s decision and each of its Subsidiary’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company, each of its Subsidiaries and each of their representatives.

 

(g)

No General Solicitation; Placement Agent’s Fees. Neither the Company, nor any of
its affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Securities. Other than
with respect to an affiliate of the Buyer, the Company has not engaged any
placement agent or other agent in connection with the sale of the Securities.

 

(h)

No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Securities under the 1933 Act or cause
the offering of the Securities to be integrated with other offerings.

 

(i)

Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares issuable upon conversion of the Notes and the number of
Warrant Shares issuable upon exercise of the Warrants will increase in certain
circumstances. The Company further acknowledges that its obligation to issue
Conversion Shares upon conversion of the Notes in accordance with this Agreement
and the Notes and its obligation to issue the Warrant Shares upon

 


--------------------------------------------------------------------------------



 

exercise of the Warrants in accordance with this Agreement and the Warrants is,
in each case, absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interests of other stockholders of the
Company.

 

(j)

Application of Takeover Protections; Rights Agreement. The Company and its Board
of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation or the laws of
the jurisdiction of its formation which is or could become applicable to the
Buyer as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Securities and any Buyer’s
ownership of the Securities. The Company has not adopted a stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
Common Stock or a change in control of the Company.

 

(k)

SEC Documents; Financial Statements. During the two (2) years prior to such
date, the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “1934 Act”)
(all of the foregoing filed prior to such date and all exhibits included therein
and financial statements, notes and schedules thereto and documents incorporated
by reference therein being hereinafter referred to as the “SEC Documents”). The
Company has delivered to the Buyer or its respective representatives true,
correct and complete copies of the SEC Documents not available on the EDGAR
system (other than any correspondence filed by the Company with the SEC,
including without limitation, any confidential treatment requests). As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise

 


--------------------------------------------------------------------------------



 

indicated in such financial statements or the notes thereto, or (ii) in the case
of unaudited interim statements, to the extent they may exclude footnotes or may
be condensed or summary statements) and fairly present in all material respects
the financial position of the Company as of the dates thereof and the results of
its operations and cash flows for the periods then ended (subject, in the case
of unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Buyer which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 2(d) of this Agreement, contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein, in the light of the circumstance under which they are or
were made, not misleading.

 

(l)

Absence of Certain Changes. Since September 30, 2005, there has been no material
adverse change and no material adverse development in the business, properties,
operations, condition (financial or otherwise) or results of operations of the
Company or its Subsidiaries, except as filed by the Company with the SEC under
the Exchange Act for any period ending on or after September 30, 2005 and prior
to the Tranche A Closing Date. Except as disclosed in Schedule 3(l), since
September 30, 2005, neither the Company nor any of its Subsidiaries has (i)
declared or paid any dividends, (ii) sold any assets, individually or in the
aggregate, in excess of $100,000 outside of the ordinary course of business or
(iii) had capital expenditures, individually or in the aggregate, in excess of
$200,000. Neither the Company nor any of its Subsidiaries has taken any steps to
seek protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors or the creditors of any of its
Subsidiaries intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact that would reasonably lead a creditor to do so. The
Company and its Subsidiaries, individually and on a consolidated basis, are not
as of such date, and after giving effect to the transactions contemplated hereby
or by the Transaction Documents to occur at each of the Tranche A Closing and
the Tranche B Closing, will not be Insolvent (as defined below). For purposes of
this Section 3(l), “Insolvent” means, with respect to any Person (as defined in
Section 3(s)), (i) the present fair saleable value of such Person’s assets is
less than the amount required to pay such Person’s total Indebtedness (as
defined in Section 3(s)), (ii) such Person is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is

 


--------------------------------------------------------------------------------



 

engaged as such business is now conducted and is proposed to be conducted.

 

(m)

No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company or its Subsidiaries or their
respective business, properties, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws on a
registration statement on Form S-1 filed with the SEC relating to an issuance
and sale by the Company of its Common Stock and which has not been publicly
announced on or before the Tranche A Closing Date.

 

(n)

Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation or Bylaws or their organizational charter or certificate of
incorporation or bylaws, respectively. Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or its Subsidiaries, and
neither the Company nor any of its Subsidiaries will conduct its business in
violation of any of the foregoing, except for possible violations which would
not, individually or in the aggregate, have a Material Adverse Effect. Without
limiting the generality of the foregoing, the Company is not in violation of any
of the rules, regulations or requirements of the Principal Market and has no
knowledge of any facts or circumstances that would reasonably lead to delisting
or suspension of the Common Stock by the Principal Market in the foreseeable
future. Since September 30, 2005, (i) the Common Stock has been designated for
quotation on the Principal Market, (ii) trading in the Common Stock has not been
suspended by the SEC or the Principal Market and (iii) the Company has received
no communication, written or oral, from the SEC or the Principal Market
regarding the suspension or delisting of the Common Stock from the Principal
Market. The Company and each of its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct their respective businesses, except where the failure to
possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.

 

(o)

Foreign Corrupt Practices. Neither the Company, nor any of its Subsidiaries, nor
any director, officer, agent, employee or other Person acting on behalf of the
Company or any of its Subsidiaries has, in the course of its actions for, or on
behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift,

 


--------------------------------------------------------------------------------



 

entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 

(p)

Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of such
date, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of such date.

 

 

(q)

Transactions With Affiliates. Except as set forth in the SEC Documents filed at
least two (2) days prior to the Tranche A Closing Date and other than the grant
of stock options disclosed on Schedule 3(r), none of the officers, directors or
employees of the Company is presently a party to any transaction with the
Company or any of its Subsidiaries (other than for ordinary course services as
employees, officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such officer, director or employee or, to the knowledge of the
Company, any corporation, partnership, trust or other entity in which any such
officer, director, or employee has a substantial interest or is an officer,
director, trustee or partner.

 

(r)

Equity Capitalization. As of such date, the authorized capital stock of the
Company consists of 50,000,000 shares of Common Stock, of which as of such date,
36,798,231 are issued and outstanding, 3,500,000 shares are reserved for
issuance pursuant to the Company’s stock option and purchase plans and 1,266,295
shares are reserved for issuance pursuant to securities (other than the Notes
and the Warrants) exercisable or exchangeable for, or convertible into, shares
of Common Stock. Schedule 3(r) sets forth (A) the number of shares of authorized
capital stock of each of the Company's Subsidiaries, (B) the number of shares of
capital stock of each of the Company’s Subsidiaries that is issued and
outstanding, (C) the number of shares of capital stock of each of the Company’s
Subsidiaries that is reserved for issuance pursuant to such Subsidiary's stock
option and purchase plans and (D) the number of shares of capital stock of each
of the Company’s Subsidiaries that is reserved for issuance pursuant to
securities (other than the Notes and the Warrants) exercisable or exchangeable
for, or convertible into, shares of Common Stock. All of such outstanding shares
have been, or upon issuance will be,

 


--------------------------------------------------------------------------------



 

validly issued and are fully paid and nonassessable. Except as disclosed on
Schedule 3(r): (i) none of the Company’s or any its Subsidiaries’ share capital
is subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any share capital of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional share capital of the Company or any of its Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any share capital of the Company or any of its
Subsidiaries; (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing Indebtedness (as defined in Section3(s)) of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations filed in
connection with the Company or any of its Subsidiaries; (v) there are no
agreements or arrangements under which the Company or any of its Subsidiaries is
obligated to register the sale of any of their securities under the 1933 Act
(except the Registration Rights Agreement); (vi) there are no agreements,
instruments or declarations with respect to the capital stock of the Company or
any of its Subsidiaries, the effect of which is the creation of a trustee
relationship or other relationship which separates the beneficial ownership of
such capital stock with the legal ownership of such capital stock; (vii) there
are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (viii) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities; (ix) the Company does not have any
stock appreciation rights or “phantom stock” plans or agreements or any similar
plan or agreement; and (x) the Company and its Subsidiaries have no liabilities
or obligations required to be disclosed in the SEC Documents but not so
disclosed in the SEC Documents. The Company has made available to the Buyer
true, correct and complete copies of the Company’s Certificate of Incorporation,
as amended and as in effect on such date (the “Certificate of Incorporation”),
and the Company’s Bylaws, as amended and as in effect on such date (the
“Bylaws”), and the

 


--------------------------------------------------------------------------------



 

terms of all securities convertible into, or exercisable or exchangeable for,
shares of Common Stock and the material rights of the holders thereof in respect
thereto. Each Subsidiary has made available to the Buyer true, correct and
complete copies of such Subsidiary’s formation documents, as amended and as in
effect on such date, and such Subsidiary’s bylaws, as amended and as in effect
on such date.

 

(s)

Indebtedness and Other Contracts. Except as disclosed in Schedule 3(r), neither
the Company nor any of its Subsidiaries (i) has any outstanding Indebtedness (as
defined below), (ii) is a party to any contract, agreement or instrument, the
reasonably foreseeable violation of which, or reasonably foreseeable default
under which, by the other party(ies) to such contract, agreement or instrument
could reasonably be expected to result in a Material Adverse Effect, or (iii) is
a party to any contract, agreement or instrument relating to any Indebtedness.
For purposes of this Agreement: (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services,
including (without limitation) “capital leases” in accordance with generally
accepted accounting principles (other than trade payables entered into in the
ordinary course of business), (C) all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments, (D)
all obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; (y) “Contingent

 


--------------------------------------------------------------------------------



 

Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; and (z) “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

 

(t)

Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company, the
Common Stock or any of the Company’s Subsidiaries or any of the Company’s or the
Company’s Subsidiaries’ officers or directors in their capacities as such.

 

(u)

Insurance. The Company and each of its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business.

 

(v)

Employee Relations. Neither the Company nor any of its Subsidiaries is a party
to any collective bargaining agreement or employs any member of a union. The
Company and its Subsidiaries believe that their relations with their employees
are good. No executive officer of the Company (as defined in Rule 501(f) of the
1933 Act) has notified the Company that such officer intends to leave the
Company or otherwise terminate such officer’s employment with the Company. No
executive officer of the Company, to the knowledge of the Company, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its

 


--------------------------------------------------------------------------------



 

Subsidiaries to any liability with respect to any of the foregoing matters.

 

(i)

The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(w)

Title. The Company and its Subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property (including the Petroleum Licenses pursuant to the Oil and Gas Act of
1998 (PNG)) owned by them which is material to the business of the Company and
its Subsidiaries, in each case free and clear of all charges, liens,
encumbrances and defects except with respect to encumbrances or defects, such
encumbrances or defects not of public record on the Tranche A Closing Date and
that do not materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company and
any of its Subsidiaries. Any real property and facilities held under lease by
the Company and any of its Subsidiaries are held by them under valid, subsisting
and enforceable leases with such exceptions as are not material and do not
interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries.

 

(x)

Petroleum Licenses. The Buyer has received a certified copy of each of the
petroleum licenses described on Schedule 3(x) (the “Petroleum Licenses”) as in
effect on the date of delivery, and each amendment, modification or supplement
thereto. Cheetah PNG is a party to Petroleum Prospecting License Number 249,
Petroleum Prospecting License Number 250, Petroleum Prospecting License Number
252 and Petroleum Retention License Number 13. Cheetah PNG has not assigned any
of its rights or obligations under any of such Petroleum Licenses; provided,
however, that Cheetah PNG’s interest in Petroleum Retention License Number 13
may revert in its entirety to Scotia PNG at a future date. Scotia PNG is a party
to Petroleum Prospecting License Number 245, Petroleum Prospecting License
Number 246 and Petroleum Retention License Number 13. Scotia PNG has not
assigned an of its rights or obligations under any of such Petroleum Licenses.
No Petroleum License has been Impaired and all of such Petroleum Licenses are in
full force and effect. No event of force majeure (as defined in the applicable
Petroleum License) has occurred and is continuing under any Petroleum License,
which could reasonably be expected to have a Material Adverse Effect.

 


--------------------------------------------------------------------------------



 

No breach of a material obligation by Cheetah PNG, Scotia PNG or, to the
Company’s knowledge, by any other party has occurred and is continuing under any
Petroleum License. For purposes of this Agreement, “Impair” shall mean with
respect to any Petroleum License or Governmental Approval, the rescission,
termination, cancellation, repeal, invalidity, suspension (other than by reason
of an event of “force majeure” (as defined in such Petroleum License) to the
extent suspension by reason of an event of “force majeure” (as defined in such
Petroleum License) is expressly permitted by such Petroleum License or
Governmental Approval or results from Applicable Law), injunction, inability to
satisfy stated conditions to effectiveness or amendment, modification or
supplementation, a notice of intention to forfeit, terminate, surrender,
restrict, suspend or otherwise deal with the Petroleum Licenses or to show cause
why it should not be forfeited, terminated, surrendered, restricted, suspended
or otherwise dealt with, a notice or resumption or intended resumption,
litigation, arbitration administrative proceeding or threatened litigation,
arbitration or administrative proceeding or other claim or interest having
priority over or competing with or likely to affect the priority contemplated by
this Agreement or the other Transaction Documents. The Company represents and
warrants with respect to itself and each of its Subsidiaries that, to the best
of its knowledge and belief, no person alleges or makes or will allege or make
any claim to any interest referred to in the definition of “Impair” or intends
or has threatened to commence any proceedings or to lodge any caveat in respect
of such claim.

 

 

(y)

Intellectual Property Rights. The Company and its Subsidiaries own or possess
adequate rights or licenses to use all trademarks, service marks and all
applications and registrations therefor, trade names, patents, patent rights,
copyrights, original works of authorship, inventions, trade secrets and other
intellectual property rights (“Intellectual Property Rights”) necessary to
conduct their respective businesses as now conducted. None of the Company’s
registered, or applied for, Intellectual Property Rights have expired or
terminated or have been abandoned, or are expected to expire or terminate or
expected to be abandoned, within three years from the date of this Agreement.
The Company does not have any knowledge of any infringement by the Company or
its Subsidiaries of Intellectual Property Rights of others. There is no claim,
action or proceeding being made or brought, or to the knowledge of the Company,
being threatened in writing, against the Company or its Subsidiaries regarding
its Intellectual Property Rights. The Company is unaware of any facts or
circumstances which might give rise to any of the foregoing infringements or
claims, actions or proceedings. The Company and its Subsidiaries have taken

 


--------------------------------------------------------------------------------



 

reasonable security measures to protect the secrecy, confidentiality and value
of all of their Intellectual Property Rights.

 

 

(z)

Environmental Laws. The Company and its Subsidiaries (i) are in compliance with
any and all Environmental Laws (as hereinafter defined), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval. The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

(aa)

Subsidiary Rights. The Company and each of its Subsidiaries has the unrestricted
right to vote, and (subject to limitations imposed by applicable law) to receive
dividends and distributions on, all capital securities of its Subsidiaries as
owned by the Company or such Subsidiary.

 

(bb)

Tax Status. The Company and each of its Subsidiaries (i) has made or filed all
foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.

 

(cc)

Internal Accounting Controls. The Company and each of its Subsidiaries maintain
a system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of

 


--------------------------------------------------------------------------------



 

financial statements in conformity with generally accepted accounting principles
and to maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference.

 

(dd)

Ranking of Notes. No Indebtedness of the Company or any of the Company’s
Subsidiaries is senior to the Notes in right of payment, whether with respect of
payment of redemptions, interest, damages or upon liquidation or dissolution or
otherwise.

 

(ee)

Security Interest. The provisions of the Security Documents are effective to
create, in favor of the Buyer, a legal, valid and enforceable Lien on, and
security interest in, all of the Collateral and Mortgaged Property (as defined
therein), and after all necessary recordings and filings have been made in all
necessary public offices (including, without limitation, the filing of financing
statements under the UCC in the filing offices and jurisdictions specified in
the Security Documents, the registration of each of the Deeds of Charge, PNG
Share Mortgages and Mortgages of Tenements under the Companies Act 1988 (PNG),
the registration of each of the Mortgages of Tenements under the Oil & Gas Act
1998 (PNG) and the approval of the Central Bank of PNG for each Guarantee
executed by each Subsidiary of the Company organized under the laws of PNG, PNG
Share Mortgages, and each of the Deeds of Charge and Mortgages of Tenements and
after the payment of all filing, recording or other fees required in connection
with the creation or perfection of such Lien) has been taken, each Security
Document will create a perfected first priority Lien on, and security interest
in, all right, title, estate and interest of the Company and each of its
Subsidiaries in the Collateral and Mortgaged Property, prior and superior to all
other Liens other than Permitted Liens and subject to priorities and
restrictions established under Applicable Law. The Company is located (as
defined in the UCC) in Nevada.

 

(ff)

Manipulation of Price. The Company has not, and to its knowledge no one acting
on its behalf has, (i) taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities (other than to the Agents), or
(iii) paid or agreed to pay to any person any compensation for soliciting
another to purchase any other securities of the Company.

 

 


--------------------------------------------------------------------------------



 

 

 

(gg)

Disclosure. The Company confirms that neither it nor any other Person acting on
its behalf has provided the Buyer or its agents or counsel with any information
that constitutes material, nonpublic information. The Company understands and
confirms that the Buyer will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the Buyer
regarding the Company and each of its Subsidiaries, its business and the
transactions contemplated hereby, including the Schedules to this Agreement,
furnished by or on behalf of the Company is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. Each press release
issued by the Company during the twelve (12) months preceding the date of this
Agreement did not at the time of release contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. No event or
circumstance has occurred or information exists with respect to the Company or
any of its Subsidiaries or its or their business, properties, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed.

 

(hh)

Cash Balances. Schedule 3(hh) sets forth the Cash Balances of the Company and
each Subsidiary as of December 31, 2005. Schedule 3(a) sets forth the Cash
Balances of the Company and each Subsidiary as of February 28, 2006. For
purposes of this Section, “Cash Balances” shall mean, at any date, the
difference between (A) aggregate amount of all cash and cash equivalents (not
including restricted cash) and short term investments shown or reflected on the
Company’s balance sheet as at such date minus (B) the unpaid principal balance
of the Permitted Indebtedness (as defined in the Notes) on such date.

 

(ii)

Immunity. In any proceedings in any jurisdiction in which the Company or any of
its Subsidiaries is organized or operating, the Company and each of its
Subsidiaries is subject to civil and commercial law with respect to its
obligations under this Agreement and the other Transaction Documents to which it
is a party, and the making and performance of this Agreement and such other
Transaction Documents constitute private and commercial acts rather than
governmental or public acts. Neither the Company, any of its Subsidiaries nor
any of their property or revenues has any right of immunity from suit, court
jurisdiction, attachment prior to judgment, attachment in aid of execution of a
judgment, set-off,

 


--------------------------------------------------------------------------------



 

execution of a judgment or from any other legal process with respect to its
obligations under this Agreement or such other Transaction Documents.

 

(jj)

Due Execution. Each of the agreements (including but not limited to the
Petroleum Licenses) to which the Company or the Company’s Subsidiaries is a
party has been duly executed and delivered by the Company or the Company’s
Subsidiaries and constitutes the legal, valid and binding obligation of the
Company or the Company’s Subsidiaries, enforceable against the Company or the
Company’s Subsidiaries in accordance with its terms, except as the
enforceability thereof may be limited by: (i) applicable bankruptcy, insolvency,
moratorium, reorganization, or other similar laws affecting the enforcement of
creditors’ rights generally, and (ii) the application of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).

 

(kk)

Investment Company. The Company is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or an “investment advisor” within the meaning
of the Investment Company Act of 1940, as amended.

 

(ll)

ERISA Matters. The Company does not maintain any Plans, or contribute to any
Multiemployer Plans. “Plan” means any employee pension benefit plan (other than
a Multiemployer Plan) subject to the provisions of Title IV of ERISA or the
minimum funding requirements of Section 412 of the Code or Section 302 of ERISA,
and in respect of which the Company or any ERISA Affiliate is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA. “Multiemployer Plan” means a
“multiemployer plan” as defined in Section 4001(a)(3) of ERISA to which the
Company or any ERISA Affiliate is obligated to contribute. “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended from time to time.

 

(mm)

Certificate of Registration. The Company or its Subsidiaries have filed the
application for Cheetah PNG’s Certificate of registration to carry on business
as a foreign enterprise under the Investment Promotion Act, on or before March
14, 2006.

 

4.

COVENANTS.

 

(a)

Best Efforts. Each party shall use its best efforts timely to satisfy each of
the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement. Upon the satisfaction of each of the conditions in Sections 6 and 7
of this Agreement, the Company agrees to

 


--------------------------------------------------------------------------------



 

promptly deliver to the Buyer evidence of the satisfaction of each of such
conditions.

 

(b)

Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to the
Buyer promptly after such filing. The Company shall, on or before the Tranche A
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Buyer at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Buyer on or prior to the Tranche A Closing Date. The
Company shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or “Blue Sky” laws of the states
of the United States following the Tranche A Closing Date; provided, however,
that the Company shall not for any such purpose be required to qualify generally
to transact business as a foreign corporation in any jurisdiction where it is
not so qualified or to consent to general service of process in any such
jurisdiction.

 

(c)

Reporting Status. Until the date on which the Investors (as defined in the
Registration Rights Agreement) shall have sold all the Warrant Shares and none
of the Notes are outstanding (the “Reporting Period”), and other than in
accordance with the Notes and Warrants, the Company shall timely file all
reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall continue to timely file reports under the 1934 Act even if the
1934 Act or the rules and regulations thereunder would otherwise no longer
require such filings.

 

(d)

Use of Proceeds. The Company will use the net proceeds from the sale of the
Securities for working capital and general corporate purposes, including, to
drill and complete wells in PNG and to shoot seismic in PNG. Neither the Company
nor any of its Subsidiaries shall use the proceeds from the sale of the
Securities for the (i) repayment of any outstanding Indebtedness of the Company
or any of its Subsidiaries or (ii) redemption or repurchase of any of its equity
securities.

 

(e)

Financial Information. The Company agrees to send the following to the Buyer
during the Reporting Period: (i) unless the following are filed with the SEC
through EDGAR and are available to the public through the EDGAR system, within
one (1) Business Day after the filing thereof with the SEC, a copy of its Annual
Reports on Form 10-K or 10-KSB, any interim reports or any consolidated balance
sheets, income statements, stockholders’ equity statements and/or

 


--------------------------------------------------------------------------------



 

cash flow statements for any period other than annual, any Current Reports on
Form 8-K and any registration statements (other than on Form S-8) or amendments
filed pursuant to the 1933 Act, (ii) on the same day as the release thereof,
facsimile copies of all press releases issued by the Company or any of its
Subsidiaries, and (iii) copies of any notices and other information made
available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders. For purposes of this Agreement, “Business Day” means any day other
than Saturday, Sunday or other day on which commercial banks in The City of New
York are authorized or required by law to remain closed.

 

(f)

Listing. The Company shall promptly secure the listing of all of the Registrable
Securities (as defined in the Registration Rights Agreement) upon each national
securities exchange and automated quotation system, if any, upon which the
Common Stock is then listed (subject to official notice of issuance) and shall
maintain, so long as any other shares of Common Stock shall be so listed and in
accordance with the Notes and Warrants, such listing of all Registrable
Securities from time to time issuable under the terms of the Transaction
Documents. The Company shall maintain the Common Stocks’ authorization for
quotation on the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 4(f).

 

(g)

Fees.

 

(i)

On the Tranche A Closing Date, the Company shall pay to the Buyer a facility fee
in the amount of 1.5% of the aggregate principal amount of the Notes issued on
the Tranche A Closing Date. On the Tranche B Closing Date, the Company shall pay
to the Buyer a facility fee in the amount of 1.5% of the aggregate principal
amount of the Notes issued on the Tranche B Closing Date. The amount of the
facility fee shall be withheld by the Buyer from the Tranche A Purchase Price
and the Tranche B Purchase Price, as applicable.

 

(ii)

Subject to Section 8 below, at the Tranche A Closing, the Company shall pay all
out-of-pocket expenses incurred by the Buyer, including the reasonable fees and
costs of counsel in connection with the preparation and negotiation of the
Transaction Documents, including the filing, registration,

 


--------------------------------------------------------------------------------



 

recording, perfection or release of any security interest contemplated by any
Security Document (whether or not the transactions contemplated hereby or
thereby shall be consummated), which amount shall be withheld by the Buyer from
the Tranche A Purchase Price at the Tranche A Closing. The Company shall also
reimburse Buyer for the costs of performing UCC, tax and judgment lien searches.
The Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or broker’s commissions (other than for Persons engaged
by the Buyer) relating to or arising out of the transactions contemplated
hereby. The Company shall pay, and hold the Buyer harmless against, any
liability, loss or expense (including, without limitation, reasonable attorney’s
fees and out of pocket expenses) arising in connection with any claim relating
to any such payment. Except as otherwise set forth in the Transaction Documents,
each party to this Agreement shall bear its own expenses in connection with the
sale of the Securities to the Buyer.

 

(h)

Pledge of Securities. The Company acknowledges and agrees that the Securities
may be pledged by an Investor (as defined in the Registration Rights Agreement)
in connection with a bona fide margin agreement or other loan or financing
arrangement that is secured by the Securities. The pledge of Securities shall
not be deemed to be a transfer, sale or assignment of the Securities hereunder,
and no Investor effecting a pledge of Securities shall be required to provide
the Company with any notice thereof or otherwise make any delivery to the
Company pursuant to this Agreement or any other Transaction Document, including,
without limitation, Section 2(f) hereof; provided that an Investor and its
pledgee shall be required to comply with the provisions of Section 2(f) hereof
in order to effect a sale, transfer or assignment of Securities to such pledgee.
The Company hereby agrees to execute and deliver such documentation as a pledgee
of the Securities may reasonably request in connection with a pledge of the
Securities to such pledgee by an Investor.

 

(i)

Disclosure of Transactions and Other Material Information.

 

(i)

On or before 8:30 a.m., New York time, on the first Business Day following the
Tranche A Closing Date, the Company shall file a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents in the

 


--------------------------------------------------------------------------------



 

form required by the 1934 Act and attaching the material Transaction Documents
(including, without limitation, this Agreement (and all schedules to this
Agreement), the form of each of the Notes, the form of Warrant, the Registration
Rights Agreement and the Security Documents) as exhibits to such filing
(including all attachments, the “8-K Filing”). From and after the filing of the
8-K Filing with the SEC, the Buyer shall not be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries or any
of its respective officers, directors, employees or agents, that is not
disclosed in the 8-K Filing. The Company shall not, and shall cause each of its
Subsidiaries and its and each of their respective officers, directors, employees
and agents, not to, provide the Buyer with any material, nonpublic information
regarding the Company or any of its Subsidiaries from and after the filing of
the 8-K Filing with the SEC without the express written consent of the Buyer. If
the Buyer has, or believes it has, received any such material, nonpublic
information regarding the Company or any of its Subsidiaries, it shall provide
the Company with written notice thereof. The Company shall, within five (5)
Trading Days of receipt of such notice, make public disclosure of such material,
nonpublic information. In the event of a breach of the foregoing covenant by the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees and agents, in addition to any other remedy provided herein
or in the Transaction Documents, the Buyer shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, nonpublic information without the prior approval by the
Company, its Subsidiaries, or any of its or their respective officers,
directors, employees or agents. The Buyer shall not have any liability to the
Company, its Subsidiaries, or any of its or their respective officers,
directors, employees, stockholders or agents for any such disclosure. Subject to
the foregoing, neither the Company nor the Buyer shall issue any press releases
or any other public statements with respect to the transactions contemplated
hereby; provided, however, that the Company shall be entitled, without the prior
approval of the Buyer, to make any press release or

 


--------------------------------------------------------------------------------



 

other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) the Buyer shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release).

 

(ii)

The Company will furnish written notice of each of the following events,
occurrences, and conditions to the Buyer: (1) promptly, and in any event not
later than two (2) Business Days after the Company or any of its Subsidiaries
obtains knowledge thereof, the occurrence of any Default or Event of Default (as
defined in the Notes); (2) not later than two (2) Business Days after the
Company or any of its Subsidiaries obtains knowledge thereof, (i) the filing or
commencement of any legal action, suit or proceeding against the Company or any
of its Subsidiaries, (ii) the loss of any required Governmental Approvals, and
(iii) any other significant events (including any charge, lien, encumbrance or
defect with respect to any property owned by the Company or any of its
Subsidiaries); and (3) as promptly as possible following any request therefor
such other information as the Buyer may reasonably request.

 

(j)

Restriction on Redemption and Cash Dividends. So long as any Notes are
outstanding, (i) the Company shall not, directly or indirectly, redeem, or
declare or pay any cash dividend or distribution on, the Common Stock without
the prior express written consent of the Buyer and (ii) the Company shall not
permit any of its direct or indirect Subsidiaries to, directly or indirectly,
redeem, or declare or pay any cash dividend or distribution on, any such
Subsidiary’s capital stock or other equity interests unless (A) such dividend or
distribution is to the Company or to any of the Company’s Subsidiaries or (B)
with the prior express written consent of the Buyer.

 

(k)

Maintenance of Lien. The Company shall take, or cause to be taken, all action
reasonably required to establish, maintain and protect good title to or interest
in the Collateral and Mortgaged Property free and clear of Liens other than
Permitted Liens and the Liens created by the Security Documents and the priority
thereof (including payment of stamp duty), subject to the priorities and
restrictions established under Applicable Law. The Company shall from time to
time execute or cause to be executed further instruments

 


--------------------------------------------------------------------------------



 

(including financing statements, continuation statements and similar statements
with respect to any Security Document) reasonably requested by the Buyer or
that, to the knowledge of the Company, are necessary for such purposes. The
Company shall promptly discharge at the Company’s cost and expense, any Lien
(other than Permitted Liens) on the Collateral and Mortgaged Property.

 

(l)

Additional Notes; Variable Securities; Dilutive Issuances. So long as the Buyer
beneficially owns any of the Notes or any of the Notes are otherwise
outstanding, the Company will not issue any Notes or any other Indebtedness
other than to the Buyer as contemplated hereby or other Permitted Indebtedness
(as defined in the Notes) and the Company shall not issue any other securities
that would cause a breach or default under the Notes. For so long as any Notes
remain outstanding, the Company shall not, in any manner, issue or sell any
rights, warrants or options to subscribe for or purchase Common Stock or
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock at a price which varies or may vary with the market price of the
Common Stock, including by way of one or more reset(s) to any fixed price unless
the conversion, exchange or exercise price of any such security cannot be less
than the then applicable Conversion Price (as defined in the Notes) with respect
to the Common Stock into which any Note is convertible or the then applicable
Exercise Price (as defined in the Warrants) with respect to the Common Stock
into which any Warrant is exercisable. For so long as any Notes remain
outstanding, the Company shall not, in any manner, enter into or affect any
Dilutive Issuance (as defined in the Notes) if the effect of such Dilutive
Issuance is to cause the Company to be required to issue upon conversion of any
Note or exercise of any Warrant any shares of Common Stock in excess of that
number of shares of Common Stock which the Company may issue upon conversion of
the Notes and exercise of the Warrants without breaching the Company’s
obligations under the rules or regulations of the Principal Market.

 

(m)

Fundamental Transactions. So long as the Buyer beneficially owns any Notes or
any of the Notes remain outstanding, neither the Company nor any of its
Subsidiaries shall be party to any Fundamental Transaction (as defined in the
Notes) unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes and the Warrants.

 

(n)

Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, after the
Tranche A Closing Date, 150% of the number of shares of Common Stock issuable
upon conversion of all of the Notes

 


--------------------------------------------------------------------------------



 

(including all accrued interest) and shares of Common Stock issuable upon
exercise of all of the Warrants.

 

(o)

Conduct of Business. The business of the Company and its Subsidiaries shall not
be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect. The Company
shall, and shall cause each of its Subsidiaries to, pay any account, contractual
obligation or any other form of obligation owing by the Company or any of its
Subsidiaries strictly in accordance with the terms of such account, contractual
obligation or other obligation.

 

(p)

Corporate Existence. The Company shall and shall cause each of its Subsidiaries
to at all times preserve and maintain in full force and effect (a) its legal
existence in the jurisdiction in which the Company or such Subsidiary is formed,
(b) its qualification to do business in each other jurisdiction where such
qualification is required and (c) all of its licenses, rights, privileges and
franchises necessary for the maintenance of its existence and its qualification
to do business.

 

(q)

Charter Documents. The Company shall not and shall not permit any of its
Subsidiaries to amend or modify its Charter Documents. For purposes of this
Agreement, “Charter Documents” means, with respect to any Person, the articles
or certificates of incorporation or association and by-laws or such other
document or instruments which are required to be registered or lodged in the
place of incorporation, organization or formation of such Person and which
establish the legal personality of such Person.

 

(r)

Disposition of Assets. The Company shall not and shall not permit any of its
Subsidiaries to sell, convey, lease, transfer, abandon or otherwise dispose of
any of its assets (whether now owned or hereafter acquired), except that the
Company may dispose of any obsolete, worn-out, superfluous or replaced assets in
the ordinary course of business. 

 

(s)

Investments. The Company shall not and shall not permit any of its Subsidiaries
to purchase or acquire any assets or make any Investments other than assets
reasonably required in the ordinary course of business.  For purposes of this
Agreement, “Investment” means, for any Person: (a) the acquisition (whether for
cash, property, services or securities or otherwise) of capital stock, bonds,
notes, debentures, partnership or other ownership interests or other securities
of any other Person or any agreement to make any such acquisition (including any
“short sale” or any sale of any securities at a time when such securities are
not owned by the Person entering into such sale); (b) the making of any deposit
with,

 


--------------------------------------------------------------------------------



 

or advance, loan or other extension of credit to, any other Person (including
the purchase of property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such property to such Person), but
excluding any such advance, loan or extension of credit having a term not
exceeding ninety (90) days arising in connection with the sale of inventory or
supplies by such Person in the ordinary course of business or (c) the entering
into of any guarantee of, or other contingent obligation with respect to,
Indebtedness or other liability of any other Person and (without duplication)
any amount committed to be advanced, lent or extended to such Person.

 

(t)

Petroleum Licenses.

 

(i)

The Company shall and shall cause Cheetah PNG and Scotia PNG to: (A) perform and
observe all of its material covenants and obligations contained in each of the
Petroleum Licenses, (B) take all reasonable and necessary action to prevent the
termination or cancellation of any Petroleum License prior to its scheduled
termination date and (C) enforce against each counterparty thereto each material
covenant or obligation under such Petroleum License in accordance with its
terms.

 

(ii)

The Company shall not and shall not permit any of its Subsidiaries to (A) cancel
or terminate any Petroleum License or consent to or accept any cancellation or
termination thereof prior to the scheduled expiration thereof, (B) sell, assign
(other than pursuant to the Security Documents) or otherwise dispose of (by
operation of law or otherwise) any part of its interest in any Petroleum
License, (C) waive any default under or breach of any material provision of any
Petroleum License to which it is a party, or waive, fail to enforce, forgive,
compromise, settle, adjust or release any material right, interest or
entitlement, howsoever arising, under, or in respect thereof, or (D) amend,
supplement, modify or in any way vary or agree to any variation of any provision
of any Petroleum License to which it is party, or of the performance of any
material covenant or obligation by any counterparty to any Petroleum License.

 

(u)

PNG Security Documents. The Company shall use its best efforts and all due
diligence to obtain and cause to be delivered to the Buyer, as promptly as
practicable, but in no case later than 45 days following the Tranche A Closing
Date, each of the following:

 

 


--------------------------------------------------------------------------------



 

 

 

(i)

the Guarantee executed by each of Cheetah PNG and Scotia PNG;

 

(ii)

(A) the Pledge and Security Agreement executed by each of Cheetah BC, Cheetah
PNG, Scotia BC and Scotia PNG in respect of its non-PNG assets and (B) each Deed
of Charge, PNG Share Mortgage and Mortgage of Tenements executed by Cheetah PNG,
Scotia PNG and Cheetah BC (as appropriate) covering all PNG assets of the
Company and its Subsidiaries;

 

(iii)

in accordance with the terms of such Security Documents, the Company shall have
delivered to the Buyer certificates of Cheetah PNG and Scotia PNG, representing
the shares of capital stock of Cheetah PNG and Scotia PNG pledged under the
Security Documents, along with duly executed blank stock powers or other form of
stock assignment instruments acceptable to Buyer.

 

(iv)

the opinion of O’Brien Lawyers, the Company’s outside Papua New Guinea counsel,
dated as of the execution and delivery date of each of the Transaction Documents
required to be delivered pursuant to this Section 4(u)(iv), in substantially the
form of Exhibit L attached hereto.

 

(v)

to the extent that a Security Document creates, assigns or otherwise disposes of
any interest in licenses under the Oil and Gas Act (PNG), the approval of each
Security Document by the relevant Minister and evidence that each Security
Document which must be registered has been registered under and in accordance
with the Oil & Gas Act (PNG);

 

(vi)

exchange control authority by the Bank of PNG, as required under the Central
Banking (Foreign Exchange and Gold) Regulation to effect the transactions
contemplated under any of the Transaction Documents;

 

(vii)

an extract of the minutes of the meetings of the Directors of each of Cheetah
PNG and Scotia PNG authorizing the execution, delivery and performance of its
obligations under each Transaction Document to which it is a party, explaining
why it is in its best interest to enter into the Transaction Documents to which
it is a party and approving the financial assistance provided in connection with
the Transaction Documents;

 

 


--------------------------------------------------------------------------------



 

 

 

(viii)

an extract of the minutes of the meetings of the shareholders of each of Cheetah
PNG and Scotia PNG authorizing by special resolution the execution, delivery and
performance of the obligations of each of Cheetah PNG and Scotia PNG (as the
case may be) to enter into each Transaction Document to which it is a party and
all other related transactions contemplated thereby to which Cheetah PNG or
Scotia PNG (as the case may be) is a party in accordance with section 110 of the
Companies Act;

 

(ix)

Cheetah PNG’s certificate of registration to carry on business as a foreign
enterprise under the Investment Promotion Act 1992;

 

(x)

evidence that Cheetah BC has paid all amounts outstanding in respect of its
shareholding in Cheetah PNG and

 

(xi)

evidence that each Security Document has or will be stamped, or the Buyer is
satisfied that Cheetah PNG, Cheetah BC, Scotia PNG or the Company has or will
have available sufficient funds for stamp duty (including by delivery to the
Buyer of a cheque for an amount of money for payment of stamp duty) payable on
the Security Documents and any documents necessary to effect stamping.

 

(v)

Setoff Agreements. The Company shall not and shall not permit any of its
Subsidiaries to permit the cash balance in any “setoff” accounts or similar
accounts located in PNG to exceed $50,000 in the case of a single “setoff”
account or $250,000 in the aggregate with respect to all “setoff” accounts or
similar accounts. The Company shall not and shall not permit any of its
Subsidiaries to enter into any other setoff or other similar agreements after
the date of this Agreement.

 

 


--------------------------------------------------------------------------------



 

 

 

5.

REGISTER; TRANSFER AGENT INSTRUCTIONS.

 

(a)

Register. The Company shall maintain at its principal executive offices (or such
other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Notes and the Warrants, in which the
Company shall record the name and address of the Person in whose name the Notes
and the Warrants have been issued (including the name and address of each
transferee), the principal amount of Notes held by such Person, Conversion
Shares issuable upon conversion of the Notes and Warrant Shares issuable upon
exercise of the Warrants held by such Person. The Company shall keep the
register open and available at all times during business hours for inspection by
the Buyer or its legal representatives.

 

(b)

Transfer Agent Instructions. The Company shall issue irrevocable instructions to
its transfer agent, and any subsequent transfer agent, to issue certificates or
credit shares to the applicable balance accounts at The Depository Trust Company
(“DTC”), registered in the name of the Buyer or its respective nominee(s), for
the Conversion Shares and the Warrant Shares in such amounts as specified from
time to time by the Buyer to the Company upon conversion of the Notes or
exercise of the Warrants in the form of Exhibit J attached hereto (the
“Irrevocable Transfer Agent Instructions”). The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5(b), and stop transfer instructions to give effect to Section
2(g) hereof, will be given by the Company to its transfer agent, and that the
Securities shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement and the other
Transaction Documents. If the Buyer effects a sale, assignment or transfer of
the Securities in accordance with Section 2(f), the Company shall permit the
transfer and shall promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by the Buyer to effect such sale,
transfer or assignment. In the event that such sale, assignment or transfer
involves Conversion Shares or Warrant Shares sold, assigned or transferred
pursuant to an effective registration statement or pursuant to Rule 144, the
transfer agent shall issue such Securities to the Buyer, assignee or transferee,
as the case may be, without any restrictive legend. The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Buyer. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 5(b) will be inadequate and agrees,
in the event of a breach or threatened breach by the Company of the provisions
of this Section 5(b), that

 


--------------------------------------------------------------------------------



 

the Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

 

6.

CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

(a)

Tranche A Closing Date. The obligation of the Company hereunder to issue and
sell the Notes and the Warrants to the Buyer at the Tranche A Closing is subject
to the satisfaction, at or before the Tranche A Closing Date, of each of the
following conditions, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion by
providing the Buyer with prior written notice thereof:

 

(i)

The Buyer shall have executed each of the Transaction Documents to which it is a
party and delivered the same to the Company.

 

(ii)

The Buyer shall have delivered to the Company the Tranche A Purchase Price (less
the amounts withheld pursuant to Section 4(g)) for the Notes and the Warrants
being purchased by the Buyer at the Tranche A Closing by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.

 

(iii)

The representations and warranties of the Buyer shall be true and correct in all
material respects as of the date when made and as of the Tranche A Closing Date
as though made at that time (except for representations and warranties that
speak as of a specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Tranche A Closing Date.

 

(b)

Tranche B Closing Date. The obligation of the Company hereunder to issue and
sell the Notes to the Buyer at the Tranche B Closing is subject to the
satisfaction, at or before the Tranche B Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
the Buyer with prior written notice thereof:

 

 


--------------------------------------------------------------------------------



 

 

 

(i)

The Buyer shall have delivered to the Company the Tranche B Purchase Price (less
the amounts withheld pursuant to Section 4(g)) for the Notes being purchased by
the Buyer at the Tranche B Closing by wire transfer of immediately available
funds pursuant to the wire instructions provided by the Company.

 

(ii)

The representations and warranties of the Buyer shall be true and correct in all
material respects as of the date when made and as of the Tranche B Closing Date
as though made at that time (except for representations and warranties that
speak as of a specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Tranche B Closing Date.

 

7.

CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

 

(a)

Tranche A Closing Date. The obligation of the Buyer hereunder to purchase the
Notes and the related Warrants at the Tranche A Closing is subject to the
satisfaction, at or before the Tranche A Closing Date, of each of the following
conditions, provided that these conditions are for the Buyer’s sole benefit and
may be waived by the Buyer at any time in its sole discretion by providing the
Company with prior written notice thereof:

 

(i)

The Company and, to the extent it is a party thereto, each of its Subsidiaries,
shall have duly executed and delivered to the Buyer: (A) the Notes (in such
principal amounts as the Buyer shall request) being purchased by the Buyer at
the Tranche A Closing pursuant to this Agreement, (B) the Warrants being
purchased by the Buyer at the Tranche A Closing pursuant to this Agreement; (C)
the Pledge and Security Agreement; and (D) each of the other Transaction
Documents other than the Transaction Documents required to be delivered after
the Tranche A Closing Date pursuant to Section 4(u) of this Agreement.

 

(ii)

The Buyer shall have received (A) the opinion of Clark Wilson LLP, the Company’s
outside New York and British Columbia counsel, dated as of the Tranche A Closing
Date, in substantially the form of Exhibit K attached hereto, (B) the perfection
opinion of

 


--------------------------------------------------------------------------------



 

Williams, Kastner & Gibbs PLLC, in form and substance satisfactory to Buyer and
(C) an opinion of O’Brien Lawyers, the Company’s outside Papua New Guinea
counsel, in form and substance satisfactory to the Buyer.

 

(iii)

The Company shall have delivered to the Buyer a copy of the Irrevocable Transfer
Agent Instructions, in the form of Exhibit J attached hereto, which instructions
shall have been delivered to and acknowledged in writing by the Company’s
transfer agent.

 

(iv)

The Company shall have delivered to the Buyer a certificate evidencing the
formation and good standing of the Company and each of its Subsidiaries in its
jurisdiction of formation issued by the Secretary of State (or comparable
office) of such jurisdiction, as of a date within five (5) days of the Tranche A
Closing Date.

 

(v)

The Company shall have delivered to the Buyer a certificate evidencing the
Company’s and each of its Subsidiaries qualification as a foreign corporation
and good standing issued by the Secretary of State (or comparable office) of
each jurisdiction in which the Company and its Subsidiaries conducts business,
as of a date within one (1) day of the Tranche A Closing Date.

 

(vi)

The Company shall have delivered to the Buyer (A) a certified copy of the
Certificate of Incorporation for the Company as certified by the Secretary of
State of the State of Nevada within four (4) days before the Tranche A Closing
Date, (B) a certified copy of each of the Certificates of Incorporation for
Cheetah BC and Scotia BC, as certified by the Registrar of Companies of the
Province of British Columbia within four (4) days before the Tranche A Closing
Date; (C) a certified copy of each of the Certificates of Incorporation under
the Companies Act 1997 (PNG) for each of Scotia PNG and Cheetah PNG; (D) a
certificate of registration to carry on business as a foreign enterprise under
the Investment Promotion Act 1992 (PNG) for each of Scotia PNG and Cheetah PNG.

 

(vii)

The Company shall have delivered to the Buyer a certificate in the form attached
hereto as Exhibit M, executed by the Secretary of the Company and each of its

 


--------------------------------------------------------------------------------



 

 

Subsidiaries and dated as of the Tranche A Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s and each of
its Subsidiaries’ Board of Directors in a form reasonably acceptable to the
Buyer, (ii) the Certificate of Incorporation and (iii) the Bylaws, each as in
effect at the Closing.

 

(viii)

The Company shall have delivered to the Buyer an Indemnity and Release Agreement
by and among Cheetah BC, Georgina Martin and Hari Sharma, in their capacity as
shareholders of Cheetah PNG (whether past or present), and Cheetah PNG, the
Company and the Buyer, regarding the shareholding of Cheetah PNG in form and
substance acceptable to the Buyer;

 

(ix)

The representations and warranties of the Company shall be true and correct in
all material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Tranche A
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Tranche A Closing
Date. The Buyer shall have received a certificate, executed by the Chief
Executive Officer of the Company, dated as of the Tranche A Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
the Buyer in the form attached hereto as Exhibit N.

 

(x)

The Company shall have delivered to the Buyer a letter from the Company’s
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five (5) days of the Tranche A Closing Date.

 

(xi)

The Common Stock (i) shall be designated for quotation or listed on the
Principal Market and (ii) shall not have been suspended, as of the Tranche A
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of the Tranche A Closing Date, either (A) in writing by

 


--------------------------------------------------------------------------------



 

the SEC or the Principal Market or (B) by falling below the minimum listing
maintenance requirements of the Principal Market.

 

(xii)

The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary to be obtained prior to the Tranche A
Closing Date for the sale of the Securities.

 

(xiii)

In accordance with the terms of the Security Documents, the Company shall have
delivered to the Buyer certificates of Cheetah BC and Scotia BC, representing
the shares of capital stock of Cheetah BC and Scotia BC pledged under the
Security Documents, along with duly executed blank stock powers.

 

(xiv)

The Company shall have delivered evidence to the Buyer, in form and substance
satisfactory to Buyer, that all charges filed against Cheetah PNG (including,
without limitation, (A) the Charge registered under Registration Number 16109
registered on 1 March 2004 in favor of Bank of South Pacific Limited securing a
bank approved line of credit, (B) the Charge registered under Registration
Number 16209 registered on 28 April 2004 in favor of Bank of South Pacific
Limited, securing a bank approved line of credit and (C) the Charge registered
under Registration Number 17124 registered on 12 November 2005 in favor of
Australia and New Zealand Bank Group (PNG) Limited (“ANZ PNG”), securing all
moneys now or in the future owed to ANZ PNG) have been released and each such
charge ceases to affect the property the subject of such charge.

 

(xv)

The Company shall have delivered evidence to the Buyer, in form and substance
satisfactory to Buyer, that all charges filed against Scotia PNG (including,
without limitation, the Charge registered under Registration Number 15954
registered on 20 October 2003 in favor of Bank of South Pacific Limited,
securing a bank approved line of credit) have been released and such charge
ceases to affect the property the subject of such charge.

 

(xvi)

The Company shall have delivered evidence to the Buyer that any and all
Declarations of Trust (or similar trust arrangements) pursuant to which a
trustee(s) holds

 


--------------------------------------------------------------------------------



 

the capital stock of any of the Company or any of its Subsidiaries, have been
irrevocably terminated and all of such shares of capital stock have been
transferred to the beneficial owners thereof.

 

(xvii)

The Company shall have delivered to the Buyer such other documents relating to
the transactions contemplated by this Agreement as the Buyer or its counsel may
reasonably request.

 

(b)

Tranche B Closing Date. The obligation of the Buyer hereunder to purchase the
Notes at the Tranche B Closing is subject to the satisfaction, at or before the
Tranche B Closing Date, of each of the following conditions, provided that these
conditions are for the Buyer’s sole benefit and may be waived by the Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:

 

(i)

The Company shall have duly executed and delivered to the Buyer the Notes (in
such principal amounts as the Buyer shall request) being purchased by the Buyer
at the Tranche B Closing pursuant to this Agreement.

 

(ii)

Each of the conditions provided for under Section 7(a) shall be satisfied as of
the Tranche B Closing Date (with the term “Tranche B Closing Date” substituted
wherever the term “Tranche A Closing Date” appears); provided, however, that
this Section 7(b)(ii) shall not apply with respect to the condition provided for
in Section 7(a)(i)(B).

 

 

(iii)

On or prior to June 30, 2006, (A) The Buyer shall have received satisfactory
evidence that the arithmetic average of the Weighted Average Price of the Common
Stock for the ten (10) consecutive Trading Days ending on the Trading Day
immediately preceding the Tranche B Closing Date shall be at least $5.50 per
share of Common Stock; (B) as determined in the sole discretion of the Buyer (i)
the well test design shall meet with the satisfaction and approval of the Buyer,
(ii) the results of the well limits test shall meet with the satisfaction and
approval of the Buyer and (iii) the reserves shall be sufficient to justify
field development; and (C) as determined in the sole discretion of the Buyer,
there shall not have occurred any material adverse change on the potential
marketability of gas produced from the Kuru field or the development potential
of the Kuru field. For purposes of this Agreement, “Weighted

 


--------------------------------------------------------------------------------



 

Average Price” means the dollar volume-weighted average price for the Common
Stock on the Principal Market during the period beginning at 9:30:01 a.m., New
York Time (or such other time as the Principal Market publicly announces is the
official open of trading), and ending at 4:00:00 p.m., New York Time (or such
other time as the Principal Market publicly announces is the official close of
trading) as reported by Bloomberg Financial Markets (“Bloomberg”) through its
“Volume at Price” functions, or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York Time (or such other time as such market publicly
announces is the official open of trading), and ending at 4:00:00 p.m., New York
Time (or such other time as such market publicly announces is the official close
of trading) as reported by Bloomberg, or, if no dollar volume-weighted average
price is reported for such security by Bloomberg for such hours, the average of
the highest closing bid price and the lowest closing ask price of any of the
market makers for such security as reported in the “pink sheets” by Pink Sheets
LLC (formerly the National Quotation Bureau, Inc.). If the Weighted Average
Price cannot be calculated for the Common Stock on a particular date on any of
the foregoing bases, the Weighted Average Price shall be the fair market value
as mutually determined by the Company and the Buyer. If the Company and the
Buyer are unable to agree upon the fair market value of the Common Stock, then
such dispute shall be resolved pursuant to Section 22 of the Note. All such
determinations to be appropriately adjusted for any stock dividend, stock split,
stock combination or other similar transaction during the applicable calculation
period.

 

(iv)

Each of the obligations of the Company set forth in Section 4(u) shall have been
satisfied on or before the date 45 days after the Tranche A Closing Date.

 

(v)

The Company shall have delivered to the Buyer such other documents relating to
the transactions contemplated by this Agreement as the Buyer or its counsel may
reasonably request.

 

 


--------------------------------------------------------------------------------



 

 

 

8.

TERMINATION. In the event that the Tranche A Closing shall not have occurred on
or before five (5) Business Days from the date hereof due to the Company’s or
the Buyer’s failure to satisfy the conditions set forth in Sections 6(a) and
7(a) above (and the nonbreaching party’s failure to waive such unsatisfied
condition(s)), the nonbreaching party shall have the option to terminate this
Agreement with respect to such breaching party at the close of business on such
date without liability of any party to any other party; provided, however, this
if this Agreement is terminated pursuant to this Section 8, the Company shall
remain obligated to reimburse the Buyer for the expenses described in Section
4(g) above.

 

9.

MISCELLANEOUS.

 

(a)

Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in The City of New York, Borough of Manhattan and of
the United States District Court for the Southern District of New York, and any
appellate court from any thereof, for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

 


--------------------------------------------------------------------------------



 

 

 

(b)

Agent for Service of Process. The Company hereby appoints CT Corporation System
(at its office located at 111 Eighth Avenue, 13th Floor, New York, New
York 10011) as its agent for service of process to accept service of any writ,
process or summons in respect of any legal actions or proceedings arising out of
or based on this Agreement or any other Transaction Document or the transactions
contemplated hereby or thereby. Nothing in this Agreement will affect the right
of any party to this Agreement to serve process in any other manner permitted by
law.

 

(c)

Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

(d)

Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

 

(e)

Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

 

(f)

Entire Agreement; Amendments. This Agreement supersedes all other prior oral or
written agreements between the Buyers, the Company, their affiliates and Persons
acting on their behalf with respect to the matters discussed herein, and this
Agreement and the instruments referenced herein contain the entire understanding
of the parties with respect to the matters covered herein and therein and,
except as specifically set forth herein or therein, neither the Company nor any
Buyer makes any representation, warranty, covenant or undertaking with respect
to such matters. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the holders of at least a
majority of the aggregate number of Registrable Securities issued and issuable
hereunder, and any amendment to this Agreement made in conformity with the
provisions of this Section 9(f) shall be binding on all Buyers and holders of
Securities, as applicable. No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought. No
such amendment shall be effective to the extent that it applies to less than all
of the holders of the applicable Securities then outstanding. No consideration
shall be

 


--------------------------------------------------------------------------------



 

offered or paid to any Person to amend or consent to a waiver or modification of
any provision of any of the Transaction Documents unless the same consideration
also is offered to all of the parties to the Transaction Documents, holders of
Notes or holders of the Warrants, as the case may be.

 

(g)

Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

 

(h)

If to the Company:

 

Cheetah Oil & Gas Ltd.

Box 172, Station A,

Nanaimo, British Columbia, Canada

V9R 5K9

Telephone: (250) 714-1191

Facsimile: (250) 714-1186

Attention: Georgina Martin

 

(i)

If to the Transfer Agent:

 

Atlas Stock Transfer Corporation

Suite 24, 5899 South State Street

Salt Lake City, Utah 84107

Telephone: (801) 288-7151

Facsimile: (801) 262-0007

Attention: Shareholder Services

 

(j)

If to the Buyer:

 

Macquarie Holdings (USA) Inc.

c/o Macquarie Securities (USA) Inc.

333 Clay Street, Suite 4550

Houston, TX 77002

Telephone: (713) 333-8239

Facsimile: (713) 980-2979

Attention: Michael Lou

 

(k)

Macquarie Holdings (USA) Inc.

c/o Macquarie Securities (USA) Inc.

125 West 55th Street

 

 


--------------------------------------------------------------------------------



 

New York, NY 10019

Telephone: (212) 231-1000

Facsimile: (212) 231-1919

Attention: Legal Counsel

 

(l)

with a copy (for informational purposes only) to:

 

Pillsbury Winthrop Shaw Pittman LLP

1540 Broadway

New York, New York 10036-4039

Telephone: (212) 858-1143

Facsimile: (212) 298-9931

Attention: Ronald A. Fleming, Jr.

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

(m)

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns, including
any purchasers of the Notes or the Warrants. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the holders of at least a majority of the aggregate number of
Registrable Securities issued and issuable hereunder, including by way of a
Fundamental Transaction (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Notes and the
Warrants). The Buyer may assign some or all of its rights hereunder without the
consent of the Company in connection with a transfer by the Buyer of any of the
Securities in which event such assignee shall be deemed to be the Buyer
hereunder with respect to such assigned rights.

 

(n)

No Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

(o)

Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyer contained in
Sections 2 and 3 and the agreements and covenants set forth in Sections 4, 5 and
9 shall survive the Closing.

 

 


--------------------------------------------------------------------------------



 

 

 

(p)

Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(q)

Indemnification. In consideration of the Buyer’s execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of the Company’s other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless the Buyer and each
other holder of the Securities and all of their stockholders, partners, members,
officers, directors, employees and direct or indirect investors and any of the
foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any material inaccuracy in any representation
or warranty made by the Company in the Transaction Documents or any inaccuracy
in any representation or warranty in the Transaction Documents that is qualified
by materiality or Material Adverse Effect, (b) any breach of any covenant,
agreement or obligation of the Company or any Subsidiaries contained in the
Transaction Documents or (c) any cause of action, suit or claim brought or made
against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents, (ii) any transaction financed or to be financed in whole
or in part, directly or indirectly, with the proceeds of the issuance of the
Securities, or (iii) the status of the Buyer or holder of the Securities as an
investor in the Company pursuant to the transactions contemplated by the
Transaction Documents; provided that indemnification pursuant to this clause
(iii) shall not be available to the extent arising primarily from the Buyer’s
fraud, gross negligence or willful misconduct. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities that is permissible under applicable law. Except as
otherwise set forth

 


--------------------------------------------------------------------------------



 

herein, the mechanics and procedures with respect to the rights and obligations
under this Section 9(l) shall be the same as those set forth in Section 6 of the
Registration Rights Agreement.

 

(r)

No Strict Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.

 

(s)

Remedies. The Buyer and each holder of the Securities shall have all rights and
remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyer. The Company therefore agrees that the Buyer
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

 

(t)

Payment Set Aside. To the extent that the Company makes a payment or payments to
the Buyer hereunder or pursuant to any of the other Transaction Documents or the
Buyer enforces or exercises its rights hereunder or thereunder, and such payment
or payments or the proceeds of such enforcement or exercise or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside, recovered from, disgorged by or are required to be refunded, repaid or
otherwise restored to the Company, a trustee, receiver or any other Person under
any law (including, without limitation, any bankruptcy law, foreign, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

[Signature Page Follows]

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

COMPANY:

 

 

 

CHEETAH OIL & GAS LTD.

 

 

 

 

 

By:

/s/ Garth Braun

 

 

 

Name: Garth Braun

 

 

Title: President

 

 

BUYER:

 

 

 

MACQUARIE HOLDINGS (USA) INC.

 

 

 

 

 

By:

/s/ Murray Bleach

 

 

 

Name: Murray Bleach

 

 

Title: Executive Director

 

 

 



 


--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

 

EXHIBITS

Exhibit A

Form of Notes

Exhibit B

Form of Warrants

Exhibit C

Form of Registration Rights Agreement

Exhibit D

Form of Pledge and Security Agreement

Exhibit E

Form of Guarantee

Exhibit F

Form of Deed of Charge

Exhibit G

Form of Mortgage of Tenements

Exhibit H

Form of PNG Share Mortgage

Exhibit I

[Intentionally Omitted]

Exhibit J

Form of Irrevocable Transfer Agent Instructions

Exhibit K

Form of New York and British Columbia Counsel Opinion

Exhibit L

Form of Papua New Guinea Counsel Opinion

Exhibit M

Form of Secretary’s Certificate

Exhibit N

Form of Officer’s Certificate

SCHEDULES

Schedule 3(a)

Subsidiaries and Assets

Schedule 3(e)

Financing Statements and Other Security Filings

Schedule 3(l)

Absence of Certain Changes

Schedule 3(r)

Equity Capitalization of Subsidiaries

Schedule 3(x)

Petroleum Licenses

Schedule 3(hh)

Cash Balances

 



 


--------------------------------------------------------------------------------



 

SCHEDULE 3(a)

 

SUBSIDIARIES AND ASSETS

 

Direct Subsidiaries of the Company:

Cheetah Oil & Gas Ltd.

Direct Subsidiaries of Cheetah BC:

Scotia Petroleum Inc.

Cheetah Oil & Gas PNG Limited

 

Direct Subsidiaries of Cheetah Oil & Gas PNG Limited:

 

Scotia Petroleum Inc. Limited.

 

 


--------------------------------------------------------------------------------



 



[img1.gif]


 

 


--------------------------------------------------------------------------------



 

[img2.gif]




 


--------------------------------------------------------------------------------



 

SCHEDULE 3(e)

 

FINANCING STATEMENTS AND OTHER SECURITY FILINGS

 

1.

Registration with PNG Companies Office of Deeds of Charge, Mortgages of
Tenements and PNG Share Mortgages under Companies Act 1997 (PNG).

2.

Registration of Mortgages of Tenements under Oil & Gas Act 1998 (PNG).

3.

PNG Central Bank approval of each Guarantee executed by each Subsidiary
organized under the laws of PNG, Deeds of Charge, Mortgages of Tenements and PNG
Share Mortgages and Pledge and Securities Agreement (to which Scotia PNG and
Cheetah PNG are party).



 


--------------------------------------------------------------------------------



 

SCHEDULE 3(l)

 

CHANGES SINCE SEPTEMBER 30, 2005

 

None.

 


--------------------------------------------------------------------------------



EXECUTION COPY

 

SCHEDULE 3(r)

 

EQUITY CAPITALIZATION OF SUBSIDIARIES

 

Subsidiary

Authorized Capital Stock

Issued and Outstanding

Legal and Beneficial Owner of Stock

Reserved for Issuance for Stock Option/ Purchase Plans

Reserved for Issuance Pursuant to Securities Convertible into Capital Stock

Cheetah Oil & Gas Ltd. (BC entity)

10,000 Class A
10,000 Class B
10,000 Class C
1,000,000 Class D
1,000,000 Class E

100

Cheetah Oil & Gas Ltd. (Nevada entity)

0

0

Scotia Petroleum Inc. (BC entity)

100,000,000

37,018,829

Cheetah Oil & Gas Ltd. (BC entity)

0

0

Cheetah Oil & Gas PNG Limited

16,000

16,000

Cheetah Oil & Gas Ltd. (BC entity)

0

0

Scotia Petroleum Inc. Limited

900

900

Cheetah Oil & Gas PNG Limited

0

0

 

Outstanding Indebtedness

 

1.

Subordinated Loan from Garth Braun to the Company in the amount of $183,935.00.

2.

Subordinated Loan from C.A.B. Financial to the Company in the amount of
$50,000.00.

3.

Subordinated Loan from 658111 B.C. Ltd. to the Company in the amount of
$100,000.

 

 

73



 


--------------------------------------------------------------------------------



EXECUTION COPY

 

 

4.

Subordinated Loan from Gladys Jenks to the Company in the amount of $100,000.

 

 

 

73



 


--------------------------------------------------------------------------------



EXECUTION COPY

 

 

SCHEDULE 3(x)

 

PETROLEUM LICENSES

 

License Holder

License Number

 

Cheetah Oil & Gas PNG Limited

PPL 249
PPL 250
PPL 252
PRL 13 (85%)

Scotia Petroleum Inc. Limited

PPL 245
PPL 246
PRL 13 (15%)

 

 

 

75



 


--------------------------------------------------------------------------------



EXECUTION COPY

 

 

SCHEDULE 3(hh)

 

CASH BALANCES AT DECEMBER 31, 2005

 

 

Entity Name

Cash Balance

 

Cheetah Oil & Gas Limited (Nevada entity)

$591,025

Cheetah Oil & Gas Limited (BC entity)

$3,824

Scotia Petroleum Inc.

$0

Cheetah Oil & Gas PNG Limited

$43,476

Scotia Petroleum Inc. Limited

$70,000

 

 

 

 